Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 6, 7, 9-11, 14, 15, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 20130100241) in view Kroll (US 20100149311).
Regarding independent claim 1, Sato discloses A method of displaying a digital holographic image (Title – holographic … image), comprising (i.e., open language for the claim, MPEP 2111.03): 
generating and converting a digital hologram (para. 9 – phase-shifting digital holography); 
recording the digital hologram in a spatial light modulator (para. 11 – spatial light modulator and computational phase modulation); 
radiating coherent parallel light to the spatial light modulator (Abstr. – laser); 
implementing a reconstructed image reconstructed by the spatial light modulator (Abstr – “the spatial light modulator to direct the modified laser pulse beam to one or more focal points in air”).
Sato does not disclose removing an aliasing noise image. 	Sato and Kroll are related as holographic systems.
Kroll teaches removing an aliasing noise image (para. 234 – “Speckle effects may be corrected dynamically through the encoding of the spatial light modulator.” Speckle is an alias noise image.), and results in improved image quality.
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to add to the invention of Sato noise removal via the SLM as in Kroll to improve image quality.
Regarding claim 2, the combination further discloses The method of claim 1, wherein the generating and converting of the digital hologram comprises calculating the digital hologram to be recorded in the spatial light modulator (Sato, Abstr – “the spatial light modulator to direct the modified laser pulse beam to one or more focal points in air”), wherein the calculating is performed by using Riemann integral of Rayleigh- Sommerfeld formula (in the alternative), Fresnel formula based on Fourier transformation (in the alternative), or Fourier hologram synthesis formula (Sato, para. 91 – Fourier-transforming).
Regarding claim 6, the combination further discloses 6. The method of claim 1, further comprising modulating, by the spatial light modulator, the coherent parallel light using a complex-amplitude modulation scheme (in the alternative), an amplitude modulation scheme (in the alternative), or a phase modulation scheme (Sato, para. 86 – pixels of spatial modulation involving phase).
Regarding claim 7, the combination further discloses 7. The method of claim 1, wherein a noise image removal unit is provided on the spatial light modulator, wherein the noise image removal unit comprises a plurality of subpixels configured to remove the aliasing noise image, and wherein the removing of the aliasing noise image is performed by removing a high-order diffraction component through the subpixels (Kroll, para. 362 – pixel … diffraction).
Sato does not disclose removing an aliasing noise image. 
Kroll teaches removing noise image (para. 234 – “Speckle effects may be corrected dynamically through the encoding of the spatial light modulator.” Speckle is an alias noise image.), and results in improved image quality.
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to add to the invention of Sato noise removal via the SLM as in Kroll to improve image quality.
Regarding claim 9, the combination further discloses 9. The method of claim 1, wherein a viewing angle of the reconstructed image is about 10 degrees to about 90 degrees (Sato, Fig. 12 shows the image 30, which is about 90 degrees; the depicted location indicates the viewing/perceiving angle).
Regarding independent claim 10, Sato discloses A digital hologram display apparatus (Title – holographic … image), comprising (i.e., open language for the claim, MPEP 2111.03): 
a digital hologram generation/conversion unit configured to generate and convert a digital hologram (para. 9 – phase-shifting digital holography); 
a backlight unit configured to generate coherent parallel light (para. 80 – wave light may be on the back side of the microscopic object); 
a spatial light modulator comprising a plurality of pixels configured to record the digital hologram as an electric signal and reconstruct the digital hologram (para. 11 – spatial light modulator and computational phase modulation);
an output optical system configured to implement a reconstructed image reconstructed by the spatial light modulator, wherein the coherent parallel light generated by the backlight unit is radiated to the spatial light modulator (Abstr – “the spatial light modulator to direct the modified laser pulse beam to one or more focal points in air”).
Sato does not disclose a noise image removal unit provided on the spatial light modulator and comprising a plurality of subpixels configured to remove an aliasing noise image. 
Sato and Kroll are related as holographic systems.
Kroll teaches removing an aliasing noise image (para. 234 – “Speckle effects may be corrected dynamically through the encoding of the spatial light modulator.” Speckle is an alias noise image.), and results in improved image quality.
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to add to the invention of Sato noise removal via the SLM as in Kroll to improve image quality.
Regarding claim 11, the combination further discloses the backlight unit comprises red, green, and blue lasers or red, green, and blue light- emitting diodes.
Sato and Kroll are related as holographic systems.
Kroll teaches red, green, and blue light (para. 106 - colours red, green and blue are displayed; para. 108, 166, 167), and results in improved image quality.
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to add to the invention of Sato colored backlight as in Kroll to improve image quality.
Sato-Kroll does not explicitly disclose the colors are lasers or diodes. However, Official Notice is taken that it is incredibly well known to use either RGB colored lasers or diodes as colored light sources for holography. 
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to add to the invention of Sato-Kroll since they are readily available on the market for such purposes.
Regarding claim 14, the combination further discloses The digital hologram display apparatus of claim 10, wherein the pixels and the subpixels have a square shape (Kroll, Fig. 3 shows square pixels), a circular shape (in the alternative), a rectangular shape (in the alternative), a polygonal shape (in the alternative), and/or an irregular shape (in the alternative), and wherein a second pitch of the subpixels is equal to or smaller than a first pitch of the pixels (Kroll, para. 362 – pixel pitch).
Sato and Kroll are related as holographic systems.
Kroll teaches a second pitch of the subpixels is equal to or smaller than a first pitch of the pixels (Kroll, para. 362 – pixel pitch), and results in improved image viewability.
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to add to the invention of Sato pixel pitch sizes as in Kroll to improve image viewability.
Regarding claim 15, the combination further discloses The digital hologram display apparatus of claim 10, wherein the spatial light modulator is configured to modulate the coherent parallel light using a complex-amplitude modulation scheme (in the alternative), an amplitude modulation scheme (in the alternative), or a phase modulation scheme (Sato, para. 9 – phase-shifting digital holography; para. 11 – spatial light modulator and computational phase modulation).
Regarding claim 19, the combination further discloses 19. The digital hologram display apparatus of claim 10, further comprising a Fourier lens provided between the noise image removal unit and the output optical system (Sato, para. 91 – Fourier-transforming).
Regarding claim 20, the combination further discloses a viewing angle of the reconstructed image is about 10 degrees to about 90 degrees (Sato, Fig. 12 shows the image 30, which is about 90 degrees; the depicted location indicates the viewing/perceiving angle).
Allowable Subject Matter
Claims 3-5, 8, 12, 13, 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Regarding claim 3, the prior art does not teach or suggest “The method of claim 2” including the specific arrangement for “wherein the calculating is performed by using the Fresnel formula based on Fourier transformation, wherein the generating and converting of the digital hologram further comprises performing down-sampling.” as set forth in the claimed combination(s).
Regarding claim 4, the prior art does not teach or suggest “The method of claim 1” including the specific arrangement for “wherein the generating and converting of the digital hologram is performed so as to satisfy a Nyquist-Shannon sampling theorem.” as set forth in the claimed combination(s).
With respect to claim 5, this claim depends on claim 4 and is allowable at least for the reasons stated supra.
Regarding claim 8, the prior art does not teach or suggest “The method of claim 1” including the specific arrangement for “wherein the spatial light modulator has an aperiodic pixel structure, and wherein the removing of the aliasing noise image is performed by the spatial light modulator” as set forth in the claimed combination(s).
Regarding claim 12, the prior art does not teach or suggest “The digital hologram display apparatus of claim 10” including the specific arrangement for “wherein the digital hologram generation/conversion unit generates and converts the digital hologram so as to satisfy a Nyquist-Shannon sampling theorem.” as set forth in the claimed combination(s).
Regarding claim 13, the prior art does not teach or suggest “The digital hologram display apparatus of claim 10” including the specific arrangement for “wherein the digital hologram is generated in a Fresnel diffraction regime or Rayleigh- Sommerfeld diffraction regime.” as set forth in the claimed combination(s).
Regarding claim 16, the prior art does not teach or suggest “The digital hologram display apparatus of claim 10” including the specific arrangement for “wherein the noise image removal unit is a binary amplitude mask.” as set forth in the claimed combination(s).
With respect to claim 17, this claim depends on claim 16 and is allowable at least for the reasons stated supra.
Regarding claim 18, the prior art does not teach or suggest “The digital hologram display apparatus of claim 10” including the specific arrangement for “wherein the noise image removal unit is attached to the spatial light modulator without a separation distance therebetween.” as set forth in the claimed combination(s).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D. CARRUTH whose telephone number is (571)272-9791.  The examiner can normally be reached on Mon-Thur 7:00 AM - 3:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER D. CARRUTH/Primary Examiner, Art Unit 2872